Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, Species C, in the reply filed on 12/17/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search or examination burden present if the restriction were not required because “the overwhelming majority of references relevant to the non-elected group” and non-elected species “would likely be uncovered during a search of the elected group” and elected species.  This is not found persuasive because as noted in the restriction requirement dated 10/18/2021, Groups I, II and III are drawn to inventions having different classifications, thus requiring the search of different class/subclasses. Additionally, the different groups (I, II, III) require the use of different search queries including the use of different search terms (Group I: “retracting”, “aneurysm”, “limit”, “bending”, “key”; Group II: “detachment feature”, “suture”, “inelastic”, “first opening”, “second opening”; Group III:  “method”, “threading”, “cutting”, “flat”, “providing tension”), and the different species require the use of different search terms (Species A; “second opening”, “bridge”; Species B: “single” or “one” with “opening”, “second width”; Species A: “third width”; Species C: “larger” and “diameter”). The examination burden is not limited to exclusively a prior art search but also that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. The searches of the Groups I, II, and III are indeed different and burdensome. Likewise, the searches of Species A, B, and C are indeed different and burdensome. . 

Claims 1-5 and 14-20 are withdrawn as noted by Applicant. Claim 10 is also withdrawn as being elected to a non-elected species (Species B). In particular, claim 10 requires that the stretch resistant fiber pass through an opening of the detachment feature wherein the opening (through which the fiber passes) extends proximally from the proximal end of the embolic coil, which is not present in the elected species (species C; shown in fig. 15). 

Claim Objections
Claim 13 is objected to because of the following informalities:  in line 3 “comprises proximal portion” should read “comprises a proximal portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 9, 11, and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Teoh et al. (US 2010/0160944). Teoh discloses an embolic implant (see fig. 2) comprising an embolic coil (10) comprising a lumen therethrough, a proximal end and a distal end, a detachment feature (20) affixed to the embolic coil approximate the proximal end of the embolic coil, and a stretch resistant fiber engaged to the detachment feature, extended through the lumen of the embolic coil, and affixed to the embolic coil approximate the distal end of the embolic coil, wherein the stretch resistant fiber (45) is effective to limit separation of the .

    PNG
    media_image1.png
    357
    617
    media_image1.png
    Greyscale

Regarding claim 9, Teoh discloses that the detachment feature (“polymer structure 20”) may be radiopaque (see [0050], wherein polymer structure may comprise additional components such as radiopaque materials). 
Regarding claim 11, the detachment feature comprises a first opening therethrough and a second opening therethrough separated from the first opening (see examiner-annotated figure below). The stretch resistant fiber (45) passes through the first opening. At least a portion of the first opening is positioned within the lumen of the embolic coil and at least a portion of the second opening is positioned proximally from the proximal end of the embolic coil. 

    PNG
    media_image2.png
    309
    583
    media_image2.png
    Greyscale

Regarding claim 13, the lumen of the embolic coil comprises an inner diameter, the detachment feature comprises a proximal portion disposed proximally from the lumen and a distal portion disposed within the lumen. The proximal portion comprises a first width measuring greater than the inner diameter of the lumen and the distal portion comprises a second width measuring about equal to the inner diameter of the lumen. See the examiner-annotated reproduction of a portion of figure 2 below. 

    PNG
    media_image3.png
    357
    617
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh in view of Aganon et al. (US 2004/0002731). Teoh discloses the invention substantially as stated . 
Aganon discloses an embolic coil with a stretch resistant member (108) therein, and discloses that the stretch resisting member may comprise an inelastic material, in particular polypropylene suture, and describes this material as highly preferred ([0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art of Teoh to construct the stretch resisting fiber from a polypropylene suture, considered an inelastic material, in view of Aganon’s disclosure that such material is known, and highly preferable for the construction of a stretch resistant member and it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh in view of Mitelberg et al. (US 2006/0276824). Teoh discloses the invention substantially as stated above including a system comprising the embolic coil of claim 11 (see discussion of claim 11 above) and a delivery system (pusher wire 40, delivery coil 50, heater coil 60; fig. 2) used to deliver the embolic coil, the delivery system comprising a loop wire (60; fig. 2) positioned through the second opening. The detachment feature (20) of Teoh further comprises a bridge (all the material between first and second openings) separating the first and second openings. The delivery system of Teoh does not include a pull wire positioned through an opening in the loop wire. 
Mitelberg discloses another embolic coil system comprising an embolic coil and a delivery system, the delivery system comprising a loop wire (18) positioned through the opening of a looped detachment member (28) formed at the proximal end of the embolic coil (23), and a pull wire (30) positioned through an opening (22) in the loop wire (see figs. 2a-2c). The pull wire serves the function of interlocking the embolic coil to a pusher member (16) until such time as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0135021 to Calhoun et al. lists polypropylene as an inelastic polymeric composition (see [0006]).
US 2008/0082113 to Bishop et al. describes polypropylene suture as an inelastic material ([0163]).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 1/14/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771